Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 17-AA-882

                          NIKEESHA WEBB, PETITIONER,

                                        V.

 DISTRICT OF COLUMBIA DEPARTMENT OF EMPLOYMENT SERVICES, RESPONDENT.

              Appeal from the Department of Employment Services
                         Compensation Review Board
                              (CRB No. 17-047)


(Argued September 26, 2018                               Decided March 21, 2019)

      Harold L. Levi, with whom Robert Newman was on the brief, for petitioner.

       Jason Lederstein, Assistant Attorney General, Office of the Solicitor
General, with whom Karl A. Racine, Attorney General for the District of
Columbia, Loren L. AliKhan, Acting Solicitor General at the time the brief was
filed, and Stacy L. Anderson, Senior Assistant Attorney General, were on the brief,
for respondent.

      Before FISHER and THOMPSON, Associate Judges, and GREENE*, Senior
Judge.


________________
     * Sitting by designation pursuant to D.C. Code § 11-707(a) (2012 Repl.).
                                        2

      GREENE, Senior Judge: Petitioner Nikeesha Webb submitted a claim for

public sector workers’ compensation disability benefits pursuant to the District of

Columbia’s Comprehensive Merit Personnel Act of 1978 (CMPA). She asserts

that the Compensation Review Board (CRB) erred in modifying the attorney’s fee

award, arguing, inter alia, that: (1) the Office of Risk Management (ORM) did not

have the authority under the CMPA to promulgate rules regarding Department of

Employment Services (DOES) public sector hearings and adjudications; (2) the

rule regarding attorney-fee awards is inconsistent with the CMPA; (3) the rule

regarding attorney-fee awards was improperly applied retroactively to petitioner’s

pending fee application; and (4) even if ORM did have the authority to promulgate

the rules, ORM failed to properly promulgate or extend its “emergency” rules.

Because we are persuaded that (1) ORM had authority to promulgate rules

regarding DOES public sector hearings and adjudications, (2) the rule regarding

attorney-fee awards is consistent with the CMPA, (3) the rule regarding attorney-

fee awards was not improperly applied retroactively to petitioner’s pending fee

application, and (4) petitioner’s challenge to the validity of the emergency

rulemaking is moot because it was superseded by the final rulemaking, we affirm

the CRB’s Modification of the attorney’s fee award.
                                          3

                               I. Procedural History



      Petitioner Webb began her employment with the Metropolitan Police

Department (MPD) as a police cadet in 1989. In October 2012, she began working

in the MPD’s Henry J. Daly Building as a Compliance Monitor. Two years later,

several water intrusions, due to storm leakage from the building’s roof, occurred in

Suite 5030 where her office was located. In July 2014, Ms. Webb experienced

health issues seemingly related to her work environment, requiring her to use sick

leave. In December 2014, a water leak occurred above her desk. Following that

leak, she coughed, sneezed, vomited, and experienced headaches and runny eyes.

Around December 17, 2014, she lost her voice. In the Matter of Webb v. District

of Columbia Metropolitan Police Department, Department of Employment

Services Compensation Order, Sept. 26, 2016 (hereinafter, “Compensation Order”)

Appendix (hereinafter, “App.”) at 2-3.



      On January 2, 2015, following another period of sick leave, Ms. Webb

requested an air quality study. That study revealed that multiple water intrusions

had occurred in Suite 5030 during 2014 and had resulted in ceiling tile damage and

wet carpeting. The study also indicated that mold, including “aspergillus,” was

present. Compensation Order, App. at 3.
                                        4



      Ms. Webb consulted with various doctors, including Dr. Maurice A. Wright,

Dr. Adriano Salicru, Dr. Sheryl Lucas, and Dr. James A. Mutcherson. She also

moved offices to see if that would alleviate her illness. In January 2015, she

moved to Room 6028, which also had water damage, dirty carpeting, and a leaky

exhaust pipe. In April 2015, she experienced similar problems when she moved

offices again. Dr. Wright subsequently diagnosed Ms. Webb with reactive airway

disease, allergic conjunctivitis, and allergic rhinitis brought on by work-related

allergic reactions. Compensation Order, App. at 3-4.



      On July 18, 2016, a full evidentiary hearing took place before

Administrative Law Judge (ALJ) Gwenlynn D’Souza. In a September 26, 2016

Compensation Order, ALJ D’Souza concluded that Ms. Webb had proved by a

preponderance of the evidence that she sustained injury to her immune and

respiratory systems, and that her injury arose during the course of her employment

in December 2014. Compensation Order, App. at 8. On March 1, 2017, the

CRB’s Decision and Order affirmed ALJ D’Souza’s Compensation Order. In the

Matter of Webb v. District of Columbia Metropolitan Police Department,

Compensation Review Board Decision and Order, March 1, 2017 (hereinafter,

“CRB Order”), App. at 10-17.
                                        5



      On December 16, 2016, before the CRB Order affirming ALJ D’Souza’s

Compensation Order, ORM introduced a proposed rulemaking and an emergency

rulemaking focused on public sector workers’ compensation benefits, including a

provision providing for an award of reasonable attorney’s fees following the

successful prosecution of a claim. The rule regarding attorney’s fees contained in

both the regular proposed rule and the emergency rule provided that “‘Actual

benefits secured’ for the purpose of Section 2327 1 means the total amount of

benefits secured by an attorney in connection with a hearing through the date of

the compensation order only and shall not include future benefits.” (Emphasis

added.) The final rule, which was adopted on June 26, 2017, and became effective

on July 7, 2017, similarly provided that “‘Actual benefits secured’ for the purpose

of Section 2327 [of the CMPA] means the total established amount of benefits

secured by an attorney in connection with a hearing or court proceeding through

the date of the compensation order only, and shall not include future benefits.”2

(Emphasis added.)

_______________
      1
        Representation and attorney’s fees are addressed in D.C. Code § 1-623.27
(2012 Repl.).
      2
        D.C.gov, District of Columbia Municipal Regulations and District of
Columbia Register – Office of Risk Management, 7 DCMR §§ 162.1, 162.2; see 7
DCMR §199.
                                         6



      Shortly after the Compensation Order in this matter and the CRB Order

affirming it became final, petitioner filed fee petitions with the CRB and the Office

of Hearings and Adjudications (OHA) for the work petitioner’s counsel performed

before each body resulting in the successful prosecution of petitioner’s claim.

App. at 25. On April 12, 2017, ALJ D’Souza granted counsel’s petition in part,

deciding that counsel should receive 20 percent of the benefit received, as well as

20 percent of future payments until the attorney’s fee is satisfied. In the Matter of

Webb v. District of Columbia Metropolitan Police Department, Order Regarding

Fee Petition, April 12, 2017 (hereinafter, “Fee Petition Order”), App. at 19-23.



      The MPD appealed the Fee Petition Order. In response, the CRB modified

the Order on July 20, 2017, and July 27, 2017, determining the attorney’s fee

award could not exceed 20 percent of the benefits received as of the date of the

Compensation Order.       Webb v. District of Columbia Metropolitan Police

Department, CRB No. 17-047, Compensation Review Board Decision and Order,

July 20, 2017 (hereinafter, “CRB Decision and Order”), App. at 24-28, and Webb

v. District of Columbia Metropolitan Police Department, CRB No. 16-142(A)(1),

Compensation Review Board Order Granting an Attorney Fee Award, July 27,

2017 (hereinafter, “Modified Fee Petition Order”), App. at 31-34.
                                            7



        It is from the CRB Decision and Order and the Modified Fee Petition Order

that this petition for review followed.



                                II. Standard of Review



      This court’s review of agency decisions is limited. Gatewood v. District of

Columbia Water & Sewer Auth., 82 A.3d 41, 50 (D.C. 2013). Pursuant to this

limited review, “we must affirm unless we conclude that the agency’s ruling was

arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law.” King v. District of Columbia Water & Sewer Auth., 803 A.2d 966, 968 (D.C.

2002) (quoting Olson v. District of Columbia Dep’t of Emp’t Servs., 736 A.2d
1032, 1037 (D.C. 1999)). See also D.C. Code § 2-510 (2012 Repl.). We review

questions of law de novo. Owens v. District of Columbia Water & Sewer Auth.,

156 A.3d 715, 719 (D.C. 2017). See also Stevens v. District of Columbia Dep’t of

Health, 150 A.3d 307, 312 (D.C. 2016) (“Questions of law, including questions

regarding the interpretation of a statute or regulation, are reviewed de novo.”

(citation omitted)).



                                     III.   Analysis
                                        8



                       A.    Authority to Issue the Rules



        The gravamen of the petition for review is that ORM does not have the

statutory authority under the CMPA to promulgate rules regarding DOES public

sector hearings and adjudications, including those related to awards of attorney’s

fees.   Although petitioner acknowledges that the CMPA covers (1) workers’

compensation wage loss and medical benefits available to D.C. government

employees who suffer injuries in the course of their employment, and (2) the

awarding of attorney’s fees, she asserts that the CMPA does not reference ORM.

Moreover, even if ORM had the statutory authority, petitioner argues, ORM did

not satisfy the requirements for an emergency rulemaking.



        To the contrary, the government asserts ORM did have the necessary

authority to issue such a rule. Since the D.C. Council’s creation of the public

sector workers’ compensation program in 1979, the government argues, the D.C.

Mayor has possessed the authority to “administer and address and decide all

questions arising under” the program, and that authority “has expressly included –

indeed required – rule-making.” This authority can be – and over the years, has

been – delegated by the Mayor to different administrative agencies.
                                         9



      We conclude that ORM had the authority, pursuant to power delegated from

the Mayor and D.C. Council, to issue these rules. The CMPA is codified at D.C.

Code § 1-623.01 et seq.,3 and the Act addresses the administration of the public

sector workers’ compensation program, including types of disability, hearings,

representation, and attorney’s fees. It provides that “The Mayor or his or her

designee shall determine and make a finding of facts and an award for or against

payment of compensation under this subchapter within 30 days after the claim was

filed . . . .” D.C. Code § 1-623.24(a) (2001). Attorney’s fees are addressed in D.C.

Code § 1.623.27 (2012 Repl.), which imposes no restriction on the Mayor




_______________
       3
         Arguing that the Mayor could not delegate such power to ORM, petitioner
relies on a provision of the Code that addresses the administration of the public
sector workers’ compensation program:

            The Mayor shall administer and decide all questions
            arising under this chapter. The Mayor may delegate to
            the City Administrator any of the powers conferred on
            him or her by this chapter, except disability
            compensation hearings and adjudication powers,
            pursuant to § 1-623.28, which shall be exercised by the
            Director of the Department of Employment Services.
            (Emphasis added.)

D.C. Code § 1-623.02a (2012 Repl.). However, § 1-623.28 discusses the actual
review of awards, not the determination of attorney’s fees.
                                         10

delegating to ORM the authority to issue rules regarding how attorneys’ fees shall

be awarded pursuant to §1.623.27.



      Moreover, our understanding of the reasons for the Mayor’s creation of

ORM pursuant to Reorganization Plan No. 1 of 2003 (hereinafter, “Reorganization

Plan No. 1”) informs our conclusion that ORM had authority to issue rules

regarding the award of attorneys’ fees under §1.623.27. ORM was created for the

purpose of transferring responsibility over D.C.’s public sector disability

compensation program and other similar programs to ORM, with a goal, inter alia,

of “minimiz[ing] the probability, occurrence and impact of accidental losses in the

District government.” D.C. Code § 1-1518.01, 4(a), Subch. XVIII, 2003, Part A,

Reorganization Plan No. 1 of 2003. ORM was directed to “[a]dminister, organize,

and exercise all of the powers, duties and functions concerning the District of

Columbia Government Employees’ Disability Compensation Program,” and the

plan directed that all of the “powers, duties, and functions” over the Program be

transferred from the District’s personnel office to ORM. Id. at 6(j).



      As the Mayor’s letter to the Council at the time of Reorganization Plan No. 1

emphasized, the reorganization would help “promote more effective management

of the District government and of its agencies and functions by implementing a
                                        11

systemic protocol with accountability measures causing agencies to identify and

analyze possible risks to effective accomplishment of their objectives, and

developing appropriate risk control strategies to minimize the occurrence of actual

losses.” Letter of June 24, 2003, from Mayor Anthony A. Williams to D.C.

Council Chairman Linda W. Cropp. The Mayor subsequently issued an Order,

which remains in effect today, delegating to the Director of ORM mayoral

authority for rule-making as provided in D.C. Code § 1-623.44. Mayor’s Order

2004-198 (Dec. 14, 2004).



      Clearly, it was within the Mayor’s authority (1) to find that as part of ORM’s

oversight of public service disability programs, the proper awarding of attorney’s

fees in this context would contribute to the effective management of D.C.

government, and (2) to issue and implement an order that would promote that

result by both incentivizing attorneys to represent complainants in such actions,

and setting limits on attorney compensation that would help in managing the risk

and burden placed on government coffers. Consequently, we agree with DOES

that the broad power delegated to ORM by the Mayor “includes the question under

the CMPA of when and to what extent a claimant may receive a ‘compensation

order’ for an award of attorney’s fees as described in D.C. Code § 1-623.27 (2012

Repl.).”
                                          12



                       B. Consistency of Rules with CMPA



      Petitioner further asserts that even if ORM did have the authority to

determine when and to what extent petitioner could receive an award of attorney’s

fees, the exclusion of future benefits from the computation of the attorney’s fee

award is “contrary to the language and purpose of the CMPA.” However, as

respondent persuasively argues, the CMPA’s plain language is to the contrary and

explicitly provides that “actual benefits secured” necessarily refers to the disability

and medical expenses received or soon to be received based on the attorney’s

work, not “ambiguous” future payments where ongoing disability may be involved

in a case. We agree with respondent that the requirement of a lump sum payment,

combined with a 30-day time limit within which the government must pay any

award, does not comport with the availability of future payments under the CMPA

provision at issue.



      In sum, the rule regarding the calculation of attorney’s fees is consistent with

the CMPA. The CMPA provides a framework for the award of attorneys’ fees in

the public sector workers’ compensation context:

             If a person utilizes the services of an attorney-at-law in
             the successful prosecution of his or her claim under § 1-
                                        13

            623.24(b) or before any court for review of any action,
            award, order, or decision, there shall be awarded, in
            addition to the award of compensation, in a compensation
            order, a reasonable attorney’s fee, not to exceed 20% of
            the actual benefit secured, which fee award shall be paid
            directly by the Mayor or his or her designee to the
            attorney for the claimant in a lump sum within 30 days
            after the date of the compensation order.

D.C. Code § 1.623.27(b)(2) (2012 Repl.).



      A “successful prosecution” refers to “obtaining an award of compensation

that exceeds the amount that was previously awarded, offered, or determined.”

D.C. Code § 1.623.27(b)(1) (2012 Repl.).        There appears to be no dispute

regarding the successful prosecution of petitioner’s claim here; rather, the issue

between the parties is the “actual benefit secured” in light of the “lump-sum-

within-30-days” qualification.



      Statutory construction generally demands reading a statute in its entirety,

and a “statute should be interpreted as a harmonious whole.” Stevens v. District of

Columbia Dep’t of Health, supra, 150 A.3d at 315-16 (quoting In re T.L.J., 413
A.2d 154, 158 (D.C. 1980) (internal quotation marks omitted)).          Petitioner’s

argument that future benefits should be included in the computation of attorney’s

fees is fundamentally at odds with the requirement that the fee award shall be paid

in a lump sum within 30 days after the date of the compensation order. It is highly
                                         14

unlikely that the D.C. Council would have included these words if they were to

serve no purpose.



      Petitioner’s argument that the ORM rules demonstrate an utter disregard for

the CMPA is without merit. The D.C. Council’s Committee on Government

Operations reviewed the CMPA in 2006, largely due to a decision relating to

attorney’s fees. See D.C. Council Committee on Government Operations, Report

on Bill No. 16-238 (Nov. 6, 2006) (hereinafter Government Operations Report). In

determining what an attorney’s fee framework should be, the Committee

recognized how injured D.C. government employees seeking legal representation

struggle to do so, noting that “[o]ver 30 jurisdictions, nationally, have enacted laws

that provide for attorney fees for successful claimants . . . . In addition, the

District’s private sector worker compensation program provides for attorneys’ fees

for successful claimants.” Government Operations Report at 2. The Committee

Report indicated that the Council wanted to help injured government employees in

the pursuit of their claims. Nevertheless, the Council was also mindful of the

financial strain that awarding attorney’s fees would impose on the District.

Johnson v. District of Columbia Dep’t of Emp’t Servs., 111 A.3d 9, 12 (D.C.

2015). As we observed in Johnson in language apposite here,

             While the Committee Report reflects that the Council
             wished to make it easier for injured government
                                         15

             employees to obtain representation in these matters, it
             also reflects that the Council was concerned about the
             financial burden of requiring the District to pay the
             attorney fees of the prevailing claimant.

Id.


      The legitimate considerations of both the need to provide attorney fees for

lawyers who represent government employees who are injured during the course of

their employment, and the need to prevent the government from being subject to

uncertain, unpredictable (and possibly unending) future financial obligations,

persuade us that the exclusion of future benefits from the computation of the

attorney’s fee award here was not contrary to the language or purpose of the

CMPA.



                              C. Additional Matters



      Petitioner’s assertion that the rule regarding attorney-fee awards was

improperly applied retroactively to her pending fee application is without merit.

“The general rule . . . is that an appellate court must apply the law in effect at the

time it renders its decision.” See Thorpe v. Hous. Auth. of the City of Durham, 393
U.S. 268, 282 (1969); Scholtz P’ship v. District of Columbia Rental

Accommodations Comm’n, 427 A.2d 905, 914 (D.C. 1981) (applying Thorpe rule
                                        16

to administrative agency decisions). Here, the CRB’s emergency rule providing

that attorney fee awards would be limited to “actual benefits secured” and would

not include “future benefits,” was effective December 16, 2016; the final rule

containing the same provisions was adopted on June 26, 2017, and became

effective July 7, 2017. Thus, both the emergency and final rules were in effect

before the final resolution of the Metropolitan Police Department’s appeal of the

attorney fee awards to petitioner’s counsel by the CRB on July 20 and July 27,

2017, in this case.    See discussion above at pp. 4-6.       Moreover, petitioner

demonstrates no way in which the CRB’s attorney fee rule impermissibly

interfered with any of her “antecedent rights.” See Scholtz, supra, 427 A.2d at 913.



      With regard to petitioner’s claim that ORM failed to properly promulgate or

extend its “emergency” rules, the final rulemaking was published on July 7, 2017,

before the CRB finalized its review of the Administrative Judge’s grant of fees to

petitioner, based on her future disability payments, on July 20, 2017. 64 D.C. Reg.

6325 (July 7, 2017). See Capital Auto Sales, Inc. v. District of Columbia, 1 A.3d
377, 380 (D.C. 2010) (challenge to emergency rules was moot because they were

superseded by permanent rules before being used for enforcement actions).
                                       17

                                IV.    Conclusion



      We conclude that ORM had the authority to issue these rules, the rules were

consistent with the CMPA, the application of the rules to petitioner was not

improperly retroactive, and petitioner’s challenge to emergency rules is moot.

Consequently, the CRB Decision and Order and the Modified Fee Petition Order

are

                                            Affirmed.